 

Exhibit 10.3

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of December 23, 2015 (this “Agreement”), is
among Reign Sapphire Corporation, a Delaware corporation (the “Company”), each
Subsidiary of the Company which shall become a party to this Agreement by
execution and delivery of the form annexed hereto as Annex A and the Subsidiary
Guaranty annexed thereto (each such Subsidiary, a “Guarantor” and together with
the Company, the “Debtors”), Alpha Capital Anstalt, as collateral agent (the
“Collateral Agent”) and the holders of the Company’s Secured Convertible Notes
issued at or about December 23, 2015, in the original aggregate principal amount
of $862,500 and such other of the Company’s secured Convertible Notes which may
be issued in the future pursuant to the Securities Purchase Agreement
(collectively, the “Notes”) (collectively, the “Secured Parties”).

 

WITNESSETH:

 

WHEREAS, pursuant to the Securities Purchase Agreement (as defined in the
Notes), the Secured Parties have severally agreed to extend loans to the Company
evidenced and to be evidenced by the Notes;

 

WHEREAS, pursuant to a certain Subsidiary Guaranty (“Guaranty”) to be dated as
of the date of the Additional Debtor Joinder, forms of which are annexed hereto
as Annex A, the Guarantor agrees to guarantee and act as surety for payment of
such Notes, and other obligations of the Company;

 

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Notes, each Debtor has agreed to execute and deliver to the Collateral Agent
this Agreement and to grant Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in certain property of such Debtor to
secure the prompt payment, performance and discharge in full of all of the
Debtors’ obligations under the Notes and Transaction Documents.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.          Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 8 or 9 of the
UCC (such as “account,” “chattel paper,” “commercial tort claim,” “deposit
account,” “document,” “equipment,” “fixtures,” “general intangibles,” “goods,”
“instruments,” “inventory,” “investment property,” “letter-of-credit rights,”
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 8 or 9 of the UCC, as applicable. Upper case terms
shall have the meanings attributed to them in the Securities Purchase Agreement.

 

(a)          “Collateral” means the collateral in which the Collateral Agent is
granted a security interest by this Agreement and which shall include the
following personal property of the Debtors, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the disposition, sale or transfer of the Collateral and of
insurance covering the same and of any tort claims in connection therewith, and
all dividends, interest, cash, notes, securities, equity interest or other
property at any time and from time to time acquired, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged
Securities (as defined below):

 

 1 

 

 

(i)          All goods, including, without limitation, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory including but not limited to the gems identified on Schedule A
hereto;

 

(ii)         All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities, rights under any of the Organizational Documents (as defined
herein), agreements related to the Pledged Securities (as defined herein),
licenses, distribution and other agreements, computer software (whether
“off-the-shelf,” licensed from any third party or developed by any Debtor),
computer software development rights, leases, franchises, customer lists,
quality control procedures, grants and rights, goodwill, trademarks, service
marks, trade styles, trade names, patents, patent applications, copyrights, and
income tax refunds;

 

(iii)         All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
raw materials, timber cut or to be cut, oil, gas, hydrocarbons, and minerals
extracted or to be extracted, equipment, motor vehicles and trucks which any of
the same may represent, and all right, title, security and guaranties with
respect to each account, including any right of stoppage in transit;

 

(iv)        All documents, letter-of-credit rights, instruments and chattel
paper;

 

(v)         All commercial tort claims;

 

(vi)        All deposit accounts and all cash (whether or not deposited in such
deposit accounts);

 

(vii)       All investment property;

 

(viii)      All supporting obligations;

 

(ix)         All files, records, books of account, business papers, and computer
programs; and

 

(x)          the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(ix) above.

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in Guarantor, including, without limitation, the shares
of capital stock and the other equity interests listed on Schedule H hereto (as
the same may be modified from time to time pursuant to the terms hereof), and
any other shares of capital stock and/or other equity interests of any other
direct or indirect Subsidiary of any Debtor obtained in the future, and, in each
case, all certificates representing such shares and/or equity interests and, in
each case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.

 

 2 

 

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

(b)          “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all patents of the
United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, (vii) any items included in the
definition of Intellectual Property Rights as defined in the Securities Purchase
Agreement and not set forth above, and (viii) all causes of action for
infringement of the foregoing.

 

(c)          “Majority in Interest” means, at any time of determination, the
holders of more than fifty percent (50%) (based on then-outstanding principal
amounts and accrued interest of Notes at the time of such determination) of the
Notes.

 

(d)          “Necessary Endorsement” means undated stock powers endorsed in
blank and other proper instruments of assignment duly executed and such other
instruments or documents as the Collateral Agent (as that term is defined below)
may reasonably request.

 

(e)          “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of any Debtor to the Secured Parties, including, without limitation, all
obligations under this Agreement, the Notes (inclusive of the Notes that may be
issued in connection with a Subsequent Closing), the Guaranty and obligations
under any other Transaction Document, instrument, agreement or other document
executed and/or delivered in connection herewith or therewith in each case,
whether now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Debtors from time to time under or in
connection with this Agreement, the Notes and any other Transaction Documents,
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.

 

 3 

 

 

(f)          “Organizational Documents” means with respect to any Debtor, the
documents by which such Debtor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).

 

(g)          “Pledged Securities” shall have the meaning ascribed to such term
in Section 4(i).

 

(h)          “UCC” means the Uniform Commercial Code of the State of New York
and or any other applicable law of any state or states which has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time. It is the intent of the parties that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense. Accordingly, if there are, from time to
time, changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

2.          Grant of Security Interest in Collateral. As an inducement for the
Secured Parties to extend the loans as evidenced by the Notes and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, each Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Secured Parties a security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (a “Security Interest” and, collectively, the “Security
Interests”).

 

3.          Delivery of Certain Collateral. At any time at the request of the
Collateral Agent, each Debtor shall deliver or cause to be delivered to the
Collateral Agent, any and all certificates and other instruments or documents
representing any of the Collateral, in each case, together with all Necessary
Endorsements.

 

4.          Representations, Warranties, Covenants and Agreements of the
Debtors. Except as set forth under the corresponding section of the disclosure
schedules delivered to the Secured Parties and Collateral Agent concurrently
herewith (the “Disclosure Schedules”), which Disclosure Schedules shall be
deemed a part hereof. As of the date hereof, each Debtor represents and warrants
to the Secured Parties as follows and, until the repayment in full of the
Obligations, covenants and agrees with, the Secured Parties as follows:

 

(a)          Each Debtor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by each Debtor of this Agreement and the filings contemplated herein
have been duly authorized by all necessary action on the part of such Debtor and
no further action is required by such Debtor. This Agreement, when executed and
delivered, will constitute the legal, valid and binding obligation of each
Debtor, enforceable against each Debtor in accordance with its terms except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.

 

 4 

 

 

(b)          The Debtors have no place of business or offices where their
respective books of account and records are kept (other than temporarily at the
offices of its attorneys or accountants) or places where Collateral is stored or
located, except as set forth on Schedule A attached hereto. Except as
specifically set forth on Schedule A, each Debtor is the record owner of the
real property where such Collateral is located, and there exist no mortgages or
other liens on any such real property or on the Collateral except for Permitted
Liens (as defined in the Securities Purchase Agreement), which are identified on
Schedule B hereto. Except as disclosed on Schedule A and except for Collateral
to be held by the Collateral Agent, none of such Collateral is in the possession
of any consignee, bailee, warehouseman, agent or processor.

 

(c)          Except for Permitted Liens and except as set forth on Schedule B
attached hereto, the Debtors are the sole owner of the Collateral (except for
non-exclusive licenses granted by any Debtor in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and are fully authorized to grant the Security Interests. Except as
set forth on Schedule B attached hereto, there is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of the
Secured Parties pursuant to this Agreement) covering or affecting any of the
Collateral.

 

(d)          No written claim has been received that any Collateral or any
Debtor’s use of any Collateral violates the rights of any third party. There has
been no adverse decision to any Debtor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to any Debtor’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of any
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

 

(e)          Each Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A attached hereto and may not
relocate such books of account and records or tangible Collateral except in the
ordinary course of sales unless it delivers to the Secured Parties at least 15
days prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements under the UCC and other necessary documents
have been filed and recorded and other steps have been taken to perfect the
Security Interests to create in favor of the Secured Parties a valid, perfected
and continuing perfected first priority lien in the Collateral, except as
otherwise permitted hereby.

 

(f)          This Agreement creates in favor of the Secured Parties a valid
security interest in the Collateral, subject only to Permitted Liens securing
the payment and performance of the Obligations. Upon making the filings
described in the immediately following paragraph, all security interests created
hereunder in any Collateral that may be perfected by filing Uniform Commercial
Code financing statements shall have been duly perfected. Except for the filing
of the Uniform Commercial Code financing statements referred to in the
immediately following paragraph, the recordation of the Intellectual Property
Security Agreement (as defined below) with respect to copyrights and copyright
applications in the United States Copyright Office referred to in paragraph (m),
the execution and delivery of deposit account control agreements satisfying the
requirements of Section 9-104(a)(2) of the UCC with respect to each deposit
account of the Debtors, and the delivery of the certificates and other
instruments provided in Section 3, no action is necessary to create, perfect or
protect the security interests created hereunder. Without limiting the
generality of the foregoing, except for the filing of said financing statements,
the recordation of said Intellectual Property Security Agreement, and the
execution and delivery of said deposit account control agreements, no consent of
any third parties and no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for (i) the execution, delivery and performance of this Agreement, (ii)
the creation or perfection of the Security Interests created hereunder in the
Collateral or (iii) the enforcement of the rights of the Collateral Agent and
the Secured Parties hereunder.

 

 5 

 

 

(g)          Each Debtor hereby authorizes the Collateral Agent to file one or
more financing statements under the UCC, with respect to the Security Interests,
with the proper filing and recording agencies in any jurisdiction deemed proper
by it and authorizes Collateral Agent to take any other action in Collateral
Agent’s absolute discretion to effectuate, memorialize and protect Secured
Parties’ interest and rights under this Agreement.

 

(h)          The execution, delivery and performance of this Agreement by the
Debtors does not (i) violate any of the provisions of any Organizational
Documents of any Debtor or, to the knowledge of any Debtor, any judgment,
decree, order or award of any court, governmental body or arbitrator or any
applicable law, rule or regulation applicable to any Debtor or (ii) to the
knowledge of each Debtor, conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing any Debtor’s debt or otherwise)
or other understanding to which such Debtor is a party or by which any property
or asset of any Debtor is bound or affected. If any, all required consents
(including, without limitation, from stockholders or creditors of any Debtor)
necessary for any Debtor to enter into and perform its obligations hereunder
have been obtained.

 

(i)          The capital stock and other equity interests listed on Schedule H
hereto (the “Pledged Securities”) represent all of the capital stock and other
equity interests of the Guarantor, and other Subsidiaries, if any, and represent
all capital stock and other equity interests owned, directly or indirectly, by
the Company. All of the Pledged Securities, if applicable, are validly issued,
fully paid and nonassessable, and the Company is the legal and beneficial owner
of the Pledged Securities, free and clear of any lien, security interest or
other encumbrance except for the security interests created by this Agreement
and other Permitted Liens.

 

(j)          The ownership and other equity interests in partnerships and
limited liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

 

(k)          Except for Permitted Liens, each Debtor shall at all times maintain
the liens and Security Interests provided for hereunder as valid and perfected
first priority liens and security interests in the Collateral in favor of the
Secured Parties until this Agreement and the Security Interest hereunder shall
be terminated pursuant to Section 14 hereof. Each Debtor hereby agrees to defend
the same against the claims of any and all persons and entities. Each Debtor
shall safeguard and protect all Collateral for the account of the Secured
Parties. Upon request of the Collateral Agent, each Debtor will sign and deliver
to the Collateral Agent on behalf of the Secured Parties at any time or from
time to time one or more financing statements pursuant to the UCC in form
reasonably satisfactory to the Collateral Agent and will pay the cost of filing
the same in all public offices wherever filing is, or is deemed by the
Collateral Agent to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, each Debtor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interest hereunder, and each Debtor
shall obtain and furnish to the Collateral Agent from time to time, upon demand,
such releases and/or subordinations of claims and liens (other than Permitted
Liens) that may be required to maintain the priority of the Security Interest
hereunder.

 

 6 

 

 

(l)          Other than with respect to Permitted Liens, no Debtor will
transfer, pledge, hypothecate, encumber, license, sell or otherwise dispose of
any of the Collateral (except for non-exclusive licenses granted by a Debtor in
its ordinary course of business, and disposition of obsolete equipment) without
the prior written consent of the Collateral Agent. The foregoing
notwithstanding, Debtor may sell inventory in the ordinary course of business
for cash at not less than its market value and replace noncash components of the
Collateral with a cash or Cash Equivalent deposit made at an institution subject
to a cash account control agreement acceptable to the Secured Parties, provided
the amount of cash deposited subject to such agreement is not less than the
highest amount of the Obligations that may be outstanding pursuant to the
Transaction Documents. Cash Equivalent shall mean U.S. government Treasury
bills, bank certificates of deposit, bankers' acceptances, corporate commercial
paper and other money market instruments.

 

(m)          Each Debtor shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.

 

(n)          Each Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof. Each Debtor shall cause each insurance policy
issued in connection herewith to provide, and the insurer issuing such policy to
certify to the Collateral Agent, that (a) the Collateral Agent will be named as
lender loss payee and additional insured under each such insurance policy; and
(b) if such insurance is proposed to be cancelled or materially changed for any
reason whatsoever, such insurer or the Company will promptly notify the
Collateral Agent. In addition, the Collateral Agent will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the Company or the insurer of any such
default. If no Event of Default (as defined in the Notes) exists and if the
proceeds arising out of any claim or series of related claims do not exceed
$50,000, loss payments in each instance will be applied by the applicable Debtor
to the repair and/or replacement of property with respect to which the loss was
incurred to the extent reasonably feasible, and any loss payments or the balance
thereof remaining, to the extent not so applied, shall be payable to the
applicable Debtor; provided , however , that payments received by any Debtor
after an Event of Default occurs and is continuing or in excess of $50,000 for
any occurrence or series of related occurrences shall be paid to the Collateral
Agent on behalf of the Secured Parties and, if received by such Debtor, shall be
held in trust for the Secured Parties and immediately paid over to the
Collateral Agent unless otherwise directed in writing by the Collateral Agent.
Copies of such policies or the related certificates, in each case, naming the
Collateral Agent as lender loss payee and additional insured shall be delivered
to the Collateral Agent at least annually and at the time any new policy of
insurance is issued.

 

(o)          Each Debtor shall, within ten (10) days of obtaining knowledge
thereof, advise Collateral Agent promptly, in sufficient detail, of any material
adverse change in the Collateral, and of the occurrence of any event which would
have a material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest.

 

 7 

 

 

(p)          Each Debtor shall promptly execute and deliver to the Collateral
Agent such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Collateral Agent may from time to time request and
may in its sole discretion deem necessary to perfect, protect or enforce the
Secured Parties’ security interest in the Collateral including, without
limitation, one or more deposit account control agreements, and if applicable,
the execution and delivery of a separate security agreement with respect to each
Debtor’s Intellectual Property (“Intellectual Property Security Agreement”) in
which the Secured Parties have been granted a security interest hereunder, all
substantially in forms reasonably acceptable to the Collateral Agent, which
Intellectual Property Security Agreement, and other such documents and
agreements other than as stated therein, shall be subject to all of the terms
and conditions hereof.

 

(q)          Each Debtor shall permit the Collateral Agent and its
representatives and agents to inspect the Collateral during normal business
hours and upon reasonable prior notice, and to make copies of records pertaining
to the Collateral as may be reasonably requested by the Collateral Agent from
time to time.

 

(r)          Each Debtor shall take commercially reasonable steps necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.

 

(s)          Each Debtor shall promptly notify the Secured Parties in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by such Debtor that may materially affect the value of the Collateral,
the Security Interest or the rights and remedies of the Secured Parties
hereunder.

 

(t)          All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of any Debtor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished and in
light of the circumstances under which such statements were made.

 

(u)          Each Debtor shall at all times preserve and keep in full force and
effect its existence and good standing and any rights and franchises material to
its business.

 

(v)         No Debtor will change its name, type of organization, jurisdiction
of organization, organizational identification number (if it has one), legal or
corporate structure, or add any new fictitious name unless it provides at least
15 days prior written notice to the Collateral Agent of such change and, at the
time of such written notification, such Debtor provides any financing statements
or fixture filings necessary to perfect and continue the perfection of the
Security Interests granted and evidenced by this Agreement.

 

(w)          Except in the ordinary course of business, no Debtor may consign
any of its inventory or sell any of its inventory on bill and hold, sale or
return, sale on approval, or other conditional terms of sale without the consent
of the Collateral Agent which shall not be unreasonably withheld.

 

(x)          No Debtor may relocate its chief executive office to a new location
without providing 15 days prior written notification thereof to the Secured
Parties and provided that at the time of such written notification, such Debtor
provides any financing statements necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.

 

(y)          Each Debtor was organized and remains organized solely under the
laws of the state set forth next to such Debtor’s name in Schedule D attached
hereto, which Schedule D sets forth each Debtor’s organizational identification
number or, if any Debtor does not have one, states that one does not exist.

 

 8 

 

 

(z)          

 

(i)          The actual name of each Debtor is the name set forth in Schedule D
attached hereto;

 

(ii)         no Debtor has any trade names except as set forth on Schedule E
attached hereto;

 

(iii)        no Debtor has used any name other than that stated in the preamble
hereto or as set forth on Schedule E for the preceding five years; and

 

(iv)        no entity has merged into any Debtor or been acquired by any Debtor
within the past five years except as set forth on Schedule E.

 

(aa)         At any time that any Collateral consists of instruments,
certificated securities or other items that require or permit possession by a
secured party to perfect the security interest created hereby, the applicable
Debtor shall deliver such Collateral to the Collateral Agent.

 

(bb)         During the continuance of an Event of Default, each Debtor, in its
capacity as issuer, hereby agrees to comply with any and all orders and
instructions of Collateral Agent regarding the Pledged Securities consistent
with the terms of this Agreement without the further consent of any Debtor as
contemplated by Section 8-106 (or any successor section) of the UCC. Further,
each Debtor agrees, solely with respect to the Pledged Securities, that it shall
not enter into a similar agreement (or one that would confer “control” within
the meaning of Article 8 of the UCC) with any other person or entity.

 

(cc)         each Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Collateral Agent or, if such delivery is not
possible, then to cause such tangible chattel paper to contain a legend noting
that it is subject to the security interest created by this Agreement. To the
extent that any Collateral consists of electronic chattel paper, the applicable
Debtor shall cause the underlying chattel paper to be “marked” within the
meaning of Section 9-105 of the UCC (or successor section thereto).

 

(dd)         If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall at the request of the Collateral Agent
cause such an account control agreement, in form and substance in each case
satisfactory to the Collateral Agent, to be entered into and delivered to the
Collateral Agent for the benefit of the Secured Parties.

 

(ee)         To the extent that any Collateral consists of letter-of-credit
rights, the applicable Debtor shall cause the issuer of each underlying letter
of credit to consent to an assignment of the proceeds thereof to the Secured
Parties.

 

(ff)         To the extent that any Collateral is in the possession of any third
party, the applicable Debtor shall join with the Collateral Agent in notifying
such third party of the Secured Parties’ security interest in such Collateral
and shall use commercially reasonable efforts to obtain an acknowledgement and
agreement from such third party with respect to the Collateral, in form and
substance reasonably satisfactory to the Collateral Agent.

 

 9 

 

 

(gg)         If any Debtor shall at any time hold or acquire a commercial tort
claim, such Debtor shall promptly notify the Secured Parties in a writing signed
by such Debtor of the particulars thereof and grant to the Secured Parties in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Collateral Agent.

 

(hh)         Each Debtor shall promptly provide written notice to the Collateral
Agent of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to the Collateral Agent an assignment of claims for such
accounts and cooperate with the Collateral Agent in taking any other steps
required, in its judgment, under the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule to perfect or continue the
perfected status of the Security Interests in such accounts and proceeds
thereof.

 

(ii)         The Company shall cause each subsidiary of the Company to promptly
become a party hereto (an “Additional Debtor”), by executing and delivering an
Additional Debtor Joinder substantially in the form of Annex A attached hereto
and comply with the provisions hereof applicable to the Debtors. Concurrent
therewith, the Additional Debtor shall deliver replacement schedules for, or
supplements to all other Disclosure Schedules to (or referred to in) this
Agreement, as applicable, which replacement schedules shall supersede, or
supplements shall modify, the Schedules then in effect. The Additional Debtor
shall also deliver such opinions of counsel, authorizing resolutions, good
standing certificates, incumbency certificates, organizational documents,
financing statements and other information and documentation as the Collateral
Agent may reasonably request. Upon delivery of the foregoing to the Collateral
Agent, the Additional Debtor shall be and become a party to this Agreement with
the same rights and obligations as the Debtors, for all purposes hereof as fully
and to the same extent as if it were an original signatory hereto and shall be
deemed to have made the representations, warranties and covenants set forth
herein as of the date of execution and delivery of such Additional Debtor
Joinder (other than representations and warranties that specifically refer to an
earlier date), and all references herein to the “Debtors” shall be deemed to
include each Additional Debtor.

 

(jj)         Each Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein and in the Notes.

 

(kk)         Each Debtor shall register the pledge of the applicable Pledged
Securities on the books of such Debtor. Each Debtor shall notify each issuer of
Pledged Securities to register the pledge of the applicable Pledged Securities
in the name of the Collateral Agent on the books of such issuer. Further, except
with respect to certificated securities delivered to the Collateral Agent, the
applicable Debtor shall deliver to Collateral Agent an acknowledgement of pledge
(which, where appropriate, shall comply with the requirements of the relevant
UCC with respect to perfection by registration) signed by the issuer of the
applicable Pledged Securities, which acknowledgement shall confirm that: (a) it
has registered the pledge on its books and records; and (b) at any time directed
by Collateral Agent during the continuation of an Event of Default, such issuer
will transfer the record ownership of such Pledged Securities into the name of
any designee of the Collateral Agent, will take such steps as may be necessary
to effect the transfer, and will comply with all other instructions of the
Collateral Agent regarding such Pledged Securities without the further consent
of the applicable Debtor.

 

(ll)         In the event that, upon an occurrence of an Event of Default,
Collateral Agent shall sell all or any of the Pledged Securities to another
party or parties (herein called the “Transferee”) or shall purchase or retain
all or any of the Pledged Securities, each Debtor shall, to the extent
applicable: (i) deliver to Collateral Agent or the Transferee, as the case may
be, the articles of incorporation, bylaws, minute books, stock certificate
books, corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtors and their direct and indirect subsidiaries;
(ii) use its commercially reasonable efforts to obtain resignations of the
persons then serving as officers and directors of the Debtors and their direct
and indirect subsidiaries, if so requested; and (iii) use its commercially
reasonable efforts to obtain any approvals that are required by any governmental
or regulatory body in order to permit the sale of the Pledged Securities to the
Transferee or the purchase or retention of the Pledged Securities by Collateral
Agent and allow the Transferee or Collateral Agent to continue the business of
the Debtors and their direct and indirect subsidiaries.

 

 10 

 

 

(mm)         Without limiting the generality of the other obligations of the
Debtors hereunder, each Debtor shall (i) cause to be registered at the United
States Copyright Office all of its material copyrights, (ii) cause the security
interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Collateral Agent notice whenever it acquires (whether absolutely or by
license) or creates any additional material Intellectual Property.

 

(nn)         Each Debtor will from time to time, at the joint and several
expense of the Debtors, promptly execute and deliver all such further
instruments and documents, and take all such further action as may be reasonably
necessary or desirable, or as the Collateral Agent may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Collateral Agent to exercise and enforce
Collateral Agent’s rights and remedies hereunder and with respect to any
Collateral or to otherwise carry out the purposes of this Agreement.

 

(oo)         Schedule F attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Debtors as of the date hereof. Schedule F lists
all material licenses in favor of any Debtor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof. All material
patents and trademarks of the Debtors have been duly recorded at the United
States Patent and Trademark Office and all material copyrights of the Debtors
have been duly recorded at the United States Copyright Office.

 

(pp)         Except as set forth on Schedule G attached hereto, none of the
account debtors or other persons or entities obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
any similar federal, state or local statute or rule in respect of such
Collateral.

 

5.          Effect of Pledge on Certain Rights. If any of the Collateral subject
to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Collateral Agent’s rights hereunder shall not be deemed to be the type of event
which would trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.

 

6.          Defaults. The following events shall be “Events of Default”:

 

(a)          The occurrence of an Event of Default (as defined in the Notes)
under the Notes;

 

(b)          Any representation or warranty of any Debtor in this Agreement
shall prove to have been incorrect in any material respect when made;

 

(c)          The failure by any Debtor to observe or perform any of its
obligations hereunder for five (5) days after delivery to such Debtor of notice
of such failure by or on behalf of a Secured Party unless such default is
capable of cure but cannot be cured within such time frame and such Debtor is
using best efforts to cure same in a timely fashion; or

 

 11 

 

 

(d)          If any material provision of this Agreement shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Debtor, or a proceeding shall be commenced by
any Debtor, or by any governmental authority having jurisdiction over any
Debtor, seeking to establish the invalidity or unenforceability thereof, or any
Debtor shall deny that any Debtor has any liability or obligation purported to
be created under this Agreement.

 

7.          Duty to Hold In Trust.

 

(a)          During the continuance of an Event of Default, each Debtor shall,
upon receipt of any revenue, income, dividend, interest or other sums subject to
the Security Interests, whether payable pursuant to the Notes or otherwise, or
of any check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Parties
and shall forthwith endorse and transfer any such sums or instruments, or both,
to the Collateral Agent for distribution to the Secured Parties, pro-rata in
proportion to their respective then-currently outstanding principal amount of
Notes for application to the satisfaction of the Obligations (and if any Note is
not outstanding, pro-rata in proportion to the initial purchases of the
remaining Notes).

 

(b)          If any Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) hold the same in trust on behalf of and
for the benefit of the Secured Parties; and (ii) to deliver any and all
certificates or instruments evidencing the same to Collateral Agent on or before
the close of business on the fifth Business Day following the receipt thereof by
such Debtor, in the exact form received together with the Necessary
Endorsements, to be held by Collateral Agent subject to the terms of this
Agreement as Collateral.

 

8.          Rights and Remedies Upon Default.

 

(a)          After the occurrence and during the continuance of any Event of
Default, the Collateral Agent shall have the right to exercise all of the
remedies conferred hereunder and under the Notes, and the Collateral Agent shall
have all the rights and remedies of a secured party under the UCC. Without
limitation, the Collateral Agent, for the benefit of the Secured Parties, shall
have the following rights and powers:

 

(i)          The Collateral Agent shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, so long as the same can be accomplished without
breach of the peace and otherwise in compliance with applicable law, and each
Debtor shall assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Debtor’s premises or elsewhere, and make available to the Collateral Agent,
without rent, all of such Debtor’s respective premises and facilities for the
purpose of the Collateral Agent taking possession of, removing or putting the
Collateral in saleable or disposable form.

 

 12 

 

 

(ii)         Upon notice to the Debtors by Collateral Agent, all rights of each
Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of each Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, Collateral Agent shall have the right to
receive, for the benefit of the Secured Parties, any interest, cash dividends or
other payments on the Collateral and, at the option of Collateral Agent, to
exercise in such Collateral Agent’s discretion all voting rights pertaining
thereto. Without limiting the generality of the foregoing, Collateral Agent
shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as if it were the sole and absolute owner thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or any Debtor or any of its direct or indirect
subsidiaries.

 

(iii)        The Collateral Agent shall have the right to seek an Order from a
court appointing a Trustee to operate the business of each Debtor using the
Collateral and shall have the right to assign, sell, lease or otherwise dispose
of and deliver all or any part of the Collateral, at public or private sale or
otherwise, either with or without special conditions or stipulations, for cash
or on credit or for future delivery, in such parcel or parcels and at such time
or times and at such place or places, and upon such terms and conditions as are
commercially reasonable. Upon each such sale, lease, assignment or other
transfer or disposition of Collateral, the Collateral Agent, for the benefit of
the Secured Parties, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released.

 

(iv)        The Collateral Agent shall have the right (but not the obligation)
to notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Collateral Agent, on behalf of the Secured
Parties, and to enforce the Debtors’ rights against such account debtors and
obligors.

 

(v)         The Collateral Agent, for the benefit of the Secured Parties, may
(but is not obligated to) direct any financial intermediary or any other person
or entity holding any investment property to transfer the same to the Collateral
Agent, on behalf of the Secured Parties, or its designee.

 

(vi)        The Collateral Agent may (but is not obligated to) transfer any or
all Intellectual Property registered in the name of any Debtor at the United
States Patent and Trademark Office and/or Copyright Office into the name of the
Collateral Agent or any purchaser of any Collateral.

 

(b)          The Collateral Agent shall comply with any applicable law in
connection with a disposition of Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. The Collateral Agent may sell the Collateral without giving any
warranties and may specifically disclaim such warranties. If the Collateral
Agent sells any of the Collateral on credit, the Debtors will only be credited
with payments actually made by the purchaser. In addition, each Debtor waives
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Collateral Agent’s rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.

 

(c)          If any notice to Debtor of the sale or other disposition of
Collateral is required by then applicable law, five (5) business days prior
written notice (which Debtor agree is reasonable notice within the meaning of
Section 9.612(a) of the Uniform Commercial Code) shall be given to Debtor of the
time and place of any sale of Collateral. The rights granted in this Section are
in addition to any and all rights available to Collateral Agent under the
Uniform Commercial Code.

 

 13 

 

 

(d)          For the purpose of enabling the Collateral Agent to further
exercise rights and remedies under this Section 8 or elsewhere provided by
agreement or applicable law, each Debtor hereby grants to the Collateral Agent,
for the benefit of the Collateral Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Debtor) to use, license or sublicense during the
continuance of an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Debtor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

9.          Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder or from payments made on account
of any insurance policy insuring any portion of the Collateral shall be applied
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, if any, to
the reasonable attorneys’ fees and expenses incurred by the Collateral Agent in
enforcing the Secured Parties’ rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations pro rata among the Secured Parties (based on then-outstanding
principal amounts of Notes at the time of any such determination), and then to
the payment of any other amounts required by applicable law, after which the
Secured Parties shall pay to the applicable Debtor any surplus proceeds. If,
upon the sale, license or other disposition of the Collateral, the proceeds
thereof are insufficient to pay all amounts to which the Secured Parties are
legally entitled, the Debtors will be liable for the deficiency, together with
interest thereon, at the rate of 18% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Parties to collect such deficiency. To the extent
permitted by applicable law, each Debtor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due solely to the gross negligence or willful
misconduct of the Secured Parties as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.

 

10.         Securities Law Provision. Each Debtor recognizes that Collateral
Agent may be limited in its ability to effect a sale to the public of all or
part of the Pledged Securities by reason of certain prohibitions in the
Securities Act of 1933, as amended, or other federal or state securities laws
(collectively, the “Securities Laws”), and may reasonably be obliged to resort
to one or more sales to a restricted group of purchasers who may be required to
agree to acquire the Pledged Securities for their own account, for investment
and not with a view to the distribution or resale thereof. Each Debtor agrees
that sales so made may be at prices and on terms less favorable than if the
Pledged Securities were sold to the public, and that Collateral Agent has no
obligation to delay the sale of any Pledged Securities for the period of time
necessary to register the Pledged Securities for sale to the public under the
Securities Laws. Each Debtor shall cooperate with Collateral Agent in its
attempt to satisfy any requirements under the Securities Laws (including,
without limitation, registration thereunder if requested by Collateral Agent)
applicable to the sale of the Pledged Securities by Collateral Agent.

 

11.         Costs and Expenses. Each Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Collateral Agent. The Debtors shall also pay all
other claims and charges which in the reasonable opinion of the Collateral Agent
is reasonably likely to prejudice, imperil or otherwise affect the Collateral or
the Security Interests therein. The Debtors will also, upon demand, pay to the
Collateral Agent the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Collateral Agent, for the benefit of the Secured Parties, may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement of any of the rights of
the Secured Parties under the Notes. Until so paid, any fees payable hereunder
shall be added to the principal amount of the Notes and shall bear interest at
the Default Rate.

 

 14 

 

 

12.         Responsibility for Collateral. The Debtors assume all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Collateral Agent nor
any Secured Party (i) has any duty (either before or after an Event of Default)
to collect any amounts in respect of the Collateral or to preserve any rights
relating to the Collateral, or (ii) has any obligation to clean-up or otherwise
prepare the Collateral for sale, and (b) each Debtor shall remain obligated and
liable under each contract or agreement included in the Collateral to be
observed or performed by such Debtor thereunder. Neither the Collateral Agent
nor any Secured Party shall have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating to
any of the Collateral, nor shall the Collateral Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Debtor under or
pursuant to any such contract or agreement, to make inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any Secured Party
in respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Collateral Agent or to which the
Collateral Agent or any Secured Party may be entitled at any time or times.

 

13.         Security Interests Absolute. All rights of the Secured Parties and
all obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or non-perfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, each Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. Each
Debtor waives all right to require the Secured Parties to proceed against any
other person or entity or to apply any Collateral which the Secured Parties may
hold at any time, or to marshal assets, or to pursue any other remedy. Each
Debtor waives any defense arising by reason of the application of the statute of
limitations to any Obligations secured hereby.

 

 15 

 

 

14.         Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Notes have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtors contained in
this Agreement (including, without limitation, Annex B hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.

 

15.         Power of Attorney; Further Assurances.

 

(a)          Each Debtor authorizes the Collateral Agent, and does hereby make,
constitute and appoint the Collateral Agent and its officers, agents, successors
or assigns with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Collateral Agent or such
Debtor, after the occurrence and during the continuance of an Event of Default,
(i) to endorse any note, checks, drafts, money orders or other instruments of
payment (including, without limitation, payments payable under or in respect of
any policy of insurance) in respect of the Collateral that may come into
possession of the Collateral Agent; (ii) to sign and endorse any financing
statement pursuant to the UCC or any invoice, freight or express bill, bill of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; (v) to transfer any
Intellectual Property or provide licenses respecting any Intellectual Property;
and (vi) generally, at the option of the Collateral Agent, and at the expense of
the Debtors, at any time, or from time to time, to execute and deliver any and
all documents and instruments and to do all acts and things which the Collateral
Agent deems necessary to protect, preserve and realize upon the Collateral and
the Security Interests granted therein in order to effect the intent of this
Agreement and the Notes all as fully and effectually as the Debtors might or
could do; and each Debtor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which any Debtor is subject or to which any Debtor is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, each Secured Party is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.

 

(b)          On a continuing basis, each Debtor will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule C attached hereto, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Collateral Agent, to perfect the Security Interest
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Collateral Agent the grant or
perfection of a perfected security interest in all the Collateral under the UCC.

 

(c)          Each Debtor hereby irrevocably appoints the Collateral Agent as
such Debtor’s attorney-in-fact, with full authority in the place and instead of
such Debtor and in the name of such Debtor, from time to time in the Collateral
Agent’s discretion, to take any action permitted under this Agreement and to
execute any instrument which the Collateral Agent may reasonably deem necessary
or advisable to accomplish the purposes of this Agreement, including the filing,
in its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
such Debtor where permitted by law, which financing statements may (but need
not) describe the Collateral as “all assets” or “all personal property” or words
of like import, and ratifies all such actions taken by the Collateral Agent.
This power of attorney is coupled with an interest and shall be irrevocable for
the term of this Agreement and thereafter as long as any of the Obligations
shall be outstanding.

 

 16 

 

 

16.         Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by a reputable overnight courier service with charges prepaid, or
(d) transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (i) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a Business
Day during normal business hours), or the first Business Day following such
delivery (if delivered other than on a Business Day during normal business
hours), (ii) on the first Business Day following the date deposited with an
overnight courier service with charges prepaid, or (iii) on the fifth Business
Day following the date of mailing pursuant to subpart (b) above, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

To Debtor, to:   Reign Sapphire Corporation     9465 Wilshire Boulevard    
Beverly Hills, CA 90212     Fax: (323) 704-3255       With a copy by fax only to
    (which shall not constitute notice):   Qian & Company   135 Main Street, 9th
Floor   San Francisco, CA 94105   Attn: Alan S. Gutterman, Esq.   Fax: (415)
267-1899       To the Collateral Agent:   Alpha Capital Anstalt     c/o Grushko
& Mittman, P.C.     515 Rockaway Avenue   Valley Stream, New York 11581   Fax:
(212) 697–3575

 

17.         Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Collateral Agent shall have the right, in its sole discretion, to
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of the Secured Parties’
rights and remedies hereunder.

 

18.         Appointment of Collateral Agent. The Secured Parties hereby appoint
Alpha Capital Anstalt to act as their agent (“Collateral Agent”) for purposes of
exercising any and all rights and remedies of the Secured Parties hereunder.
Such appointment shall continue until revoked in writing by a Majority in
Interest, at which time a Majority in Interest shall appoint a new Collateral
Agent. The Collateral Agent shall have the rights, responsibilities and
immunities set forth in Annex B hereto.

 

 17 

 

 

19.         Miscellaneous.

 

(a)          No course of dealing between the Debtors and the Collateral Agent,
nor any failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent, any right, power or privilege hereunder or under the Notes
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

(b)          All of the rights and remedies of the Collateral Agent with respect
to the Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c)          This Agreement, together with the exhibits and schedules hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and the exhibits and schedules hereto. No provision
of this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Debtors and
Collateral Agent or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.

 

(d)          If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(e)          No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.

 

(f)          This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns. The Debtors may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of a Majority in Interest (other than by merger). Any Secured
Party may assign any or all of its rights under this Agreement to any Person to
whom such Secured Party assigns or transfers any Obligations, provided such
transferee agrees in writing to be bound, with respect to the transferred
Obligations, by the provisions of this Agreement that apply to the “Secured
Parties.”

 

(g)          Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.

 

 18 

 

 

(h)          All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each Debtor agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Notes (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan. Each Debtor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.

 

(i)          This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile or other electronic transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such signature were the original thereof.

 

(j)          All Debtors shall jointly and severally be liable for the
obligations of each Debtor to the Secured Parties hereunder.

 

(k)          Each Debtor shall indemnify, reimburse and hold harmless the
Collateral Agent and the Secured Parties and their respective partners, members,
shareholders, officers, directors, employees and agents (and any other persons
with other titles that have similar functions) (collectively, “Indemnitees”)
from and against any and all losses, claims, liabilities, damages, penalties,
suits, costs and expenses, of any kind or nature, (including fees relating to
the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against such Indemnitee in any way related to or arising
from or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages, penalties, suits, costs and expenses which
result from the gross negligence or willful misconduct of the Indemnitee as
determined by a final, nonappealable decision of a court of competent
jurisdiction. This indemnification provision is in addition to, and not in
limitation of, any other indemnification provision in the Notes, the Securities
Purchase Agreement (as such term is defined in the Notes) or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

 

(l)          Nothing in this Agreement shall be construed to subject Collateral
Agent or any Secured Party to liability as a partner in any Debtor or any if its
direct or indirect subsidiaries that is a partnership or as a member in any
Debtor or any of its direct or indirect subsidiaries that is a limited liability
company, nor shall Collateral Agent or any Secured Party be deemed to have
assumed any obligations under any partnership agreement or limited liability
company agreement, as applicable, of any such Debtor or any if its direct or
indirect subsidiaries or otherwise, unless and until any such Secured Party
exercises its right to be substituted for such Debtor as a partner or member, as
applicable, pursuant hereto.

 

 19 

 

 

(m)          To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of any Debtor or any direct
or indirect subsidiary of any Debtor or compliance with any provisions of any of
the Organizational Documents, the Debtors hereby grant such consent and approval
and waive any such noncompliance with the terms of said documents.

 

[SIGNATURE PAGES FOLLOW]

 

 20 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

REIGN SAPPHIRE CORPORATION         By:       Name:     Title: President and CEO
 

 

COLLATERAL AGENT       ALPHA CAPITAL ANSTALT         By:       Name: Konrad
Ackermann     Its: Director  

 

 21 

 

 

OMNIBUS SECURED PARTY SIGNATURE PAGE TO
REIGN SAPPHIRE CORPORATION
SECURITY AGREEMENT

 

The undersigned, in its capacity as a Secured Party, hereby executes and
delivers the Security Agreement to which this signature page is attached and
agrees to be bound by the Security Agreement on the date set forth on the first
page of the Security Agreement. This counterpart signature page, together with
all counterparts of the Security Agreement and signature pages of the other
parties named therein, shall constitute one and the same instrument in
accordance with the terms of the Security Agreement.

 

    [Print Name of Investor]           [Signature]  

 

Name:           Title:    

 

Address:                

 

Email:    

 

Taxpayer ID# (if applicable):    

 

 22 

 

 

ANNEX A

to

SECURITY

AGREEMENT

 

FORM OF ADDITIONAL DEBTOR JOINDER

 

Security Agreement dated as of December 23, 2015 made by

Reign Sapphire Corporation

and its Subsidiaries party thereto from time to time, as Debtors

to and in favor of

the Secured Parties identified therein (the “Security Agreement”)

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

The undersigned hereby agrees that upon delivery of this Additional Debtor
Joiner to the Secured Parties referred to above, the undersigned shall (a) be an
Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder (except to the
extent such representation or warranty specifically refers to an earlier date).
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY
GRANTS TO THE SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE
FULLY SET FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE
WAIVER OF JURY TRIAL PROVISIONS SET FORTH THEREIN.

 

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

 

Attached hereto is an original Subsidiary Guaranty executed by the undersigned
and delivered herewith.

 

An executed copy of this Additional Debtor Joinder shall be delivered to the
Secured Parties, and the Secured Parties may rely on the matters set forth
herein on or after the date hereof. This Additional Debtor Joinder shall not be
modified, amended or terminated without the prior written consent of the Secured
Parties.

 

 23 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joiner to be executed in the
name and on behalf of the undersigned.

 

[Name of Additional Debtor]   By:   Name: Title:   Address:

 

Dated:

 

 24 

 

 

FORM OF SUBSIDIARY GUARANTY

 

1.          Identification.

 

This Guaranty (the “Guaranty”), dated as of [REQUIRES COMPLETION], is entered
into by [REQUIRES COMPLETION], a [REQUIRES COMPLETION] corporation
(“Guarantor”), for the benefit of the Collateral Agent identified below and the
parties identified on Schedule A hereto (each a “Lender” and collectively, the
“Lenders”).

 

2.          Recitals.

 

2.1           Guarantor is a direct or indirect subsidiary of Reign Sapphire
Corporation, a Delaware corporation (“Parent”). The Lenders have made and/or are
making loans to Parent (the “Loans”). Guarantor will obtain substantial benefit
from the proceeds of the Loans.

 

2.2           The Loans are and will be evidenced by certain Secured Convertible
Promissory Notes (collectively, “Note” or the “Notes”) issued by Parent on,
about or after the date of this Guaranty pursuant to those certain Securities
Purchase Agreements dated at or about the date hereof (“Securities Purchase
Agreements”). The Notes issued on the Closing Date are further described on
Schedule A hereto and were and or will be executed by Parent as “Borrower” for
the benefit of each Lender as the “Holder” thereof.

 

2.3           In consideration of the Loans made and to be made by Lenders to
Parent and for other good and valuable consideration, and as security for the
performance by Parent of its obligations under the Notes and as security for the
repayment of the Loans and all other sums due from Debtor to Lenders arising
under the Notes (collectively, the “Obligations”), Guarantor, for good and
valuable consideration, receipt of which is acknowledged, has agreed to enter
into this Guaranty.

 

2.4           The Lenders have appointed Alpha Capital Anstalt as Collateral
Agent pursuant to that certain Security Agreement dated at or about the date of
this Agreement (“Security Agreement”), among the Lenders and Collateral Agent.

 

2.5           Upper case terms employed but not defined herein shall have the
meanings ascribed to them in the Transaction Documents (as defined in the
Securities Purchase Agreement).

 

3.          Guaranty.

 

3.1           Guaranty. Guarantor hereby unconditionally and irrevocably
guarantees, jointly and severally with any other guarantor of the Obligations,
the punctual payment, performance and observance when due, whether at stated
maturity, by acceleration or otherwise, of all of the Obligations now or
hereafter existing, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any insolvency,
bankruptcy or reorganization of Parent, whether or not constituting an allowed
claim in such proceeding), fees, commissions, expense reimbursements, liquidated
damages, indemnifications or otherwise arising under the Notes, Security
Agreement, or any other Transaction Document (as defined in the Securities
Purchase Agreement) (such obligations, to the extent not paid by Parent being
the “Guaranteed Obligations” and included in the definition of Obligations), and
agrees to pay any and all reasonable costs, fees and expenses (including
reasonable counsel fees and expenses) incurred by Collateral Agent and the
Lenders in enforcing any rights under the Guaranty set forth herein. Without
limiting the generality of the foregoing, Guarantor’s liability shall extend to
all amounts that constitute part of the Guaranteed Obligations and would be owed
by Parent to Collateral Agent and the Lenders, but for the fact that they are
unenforceable or not allowable due to the existence of an insolvency, bankruptcy
or reorganization involving Parent.

 

 25 

 

 

3.2           Guaranty Absolute. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Notes,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Collateral Agent or
the Lenders with respect thereto. The obligations of Guarantor under this
Guaranty are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against Guarantor to enforce such
obligations, irrespective of whether any action is brought against Parent or any
other guarantor or whether Parent or any other guarantor is joined in any such
action or actions. The liability of Guarantor under this Guaranty constitutes a
primary obligation, and not a contract of surety, and to the extent permitted by
law, shall be irrevocable, absolute and unconditional irrespective of, and
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any or all of the following:

 

(a)          any lack of validity of the Notes or any agreement or instrument
relating thereto;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from the Notes, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to Parent or otherwise;

 

(c)          any taking, exchange, release, subordination or non-perfection of
any Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)          any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of Parent; or

 

(e)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by
Collateral Agent or the Lenders that might otherwise constitute a defense
available to, or a discharge of, Parent or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Collateral Agent, the Lenders or any other
entity upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.

 

3.3           Waiver. Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that Collateral Agent or the
Lenders exhaust any right or take any action against any Borrower or any other
person or entity or any Collateral. Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 3.3 is knowingly made in
contemplation of such benefits. Guarantor hereby waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

 

 26 

 

 

3.4           Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
indefeasible cash or other payment in full of the Guaranteed Obligations , (b)
be binding upon Guarantor, its successors and assigns, and (c) inure to the
benefit of and be enforceable by the Lenders and their successors, pledgees,
transferees and assigns. Without limiting the generality of the foregoing
clause (c), any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Guaranty (including, without
limitation, all or any portion of its Notes owing to it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted such Collateral Agent or Lender herein or otherwise.

 

3.5           Subrogation. Guarantor will not exercise any rights that it may
now or hereafter acquire against the Collateral Agent or any Lender or other
guarantor (if any) that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Collateral Agent or any Lender
or other guarantor (if any), directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security solely on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been indefeasibly
paid in full.

 

3.6           Maximum Obligations. Notwithstanding any provision herein
contained to the contrary, Guarantor’s liability with respect to the Obligations
shall be limited to an amount not to exceed, as of any date of determination,
the amount that could be claimed by Lenders from Guarantor without rendering
such claim voidable or avoidable under Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 

4.          Miscellaneous.

 

4.1           Expenses. Guarantor shall pay to the Lenders, on demand, the
amount of any and all reasonable expenses, including, without limitation,
reasonable attorneys’ fees, reasonable legal expenses and reasonable brokers’
fees, which the Lenders may incur in connection with exercise or enforcement of
any the rights, remedies or powers of the Lenders hereunder or with respect to
any or all of the Obligations.

 

4.2           Waivers, Amendment and Remedies. No course of dealing by the
Lenders and no failure by the Lenders to exercise, or delay by the Lender in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right, remedy or power of
the Lenders. No amendment, modification or waiver of any provision of this
Guaranty and no consent to any departure by Guarantor therefrom, shall, in any
event, be effective unless contained in a writing signed by the Guarantor and
the Majority in Interest (as such term is defined in the Security Agreement) or
Lenders against whom such amendment, modification or waiver is sought, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. The rights, remedies and powers of the
Lenders, not only hereunder, but also under any other Transaction Documents and
under applicable law are cumulative, and may be exercised by the Lenders from
time to time in such order as the Lenders may elect.

 

4.3           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by a reputable overnight courier service with charges prepaid, or
(d) transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (i) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below if delivered on a Business
Day during normal business hours, or the first Business Day following such
delivery (if delivered other than on a Business Day during normal business
hours), (ii) on the first Business Day following the date deposited with an
overnight courier service with charges prepaid, or (iii) on the fifth Business
Day following the date of mailing pursuant to subpart (b) above, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

 27 

 

 

To Guarantor, to:   c/o Reign Sapphire Corporation     9465 Wilshire Boulevard  
  Beverly Hills, CA 90212     Fax: [REQUIRES COMPLETION]       With a copy by
fax only to     (which shall not constitute notice):   Qian & Company   135 Main
Street, 9th Floor   San Francisco, CA 94105   Attn: Alan S. Gutterman, Esq.  
Fax: (415) 267-1899       To the Collateral Agent:   Alpha Capital Anstalt   c/o
Grushko & Mittman, P.C.   515 Rockaway Avenue   Valley Stream, New York 11581  
Fax: (212) 697–3575       To Lenders:   To the addresses and telecopier numbers
set   forth on Schedule A

 

Any party may change its address by written notice in accordance with this
paragraph.

 

4.4           Term; Binding Effect. This Guaranty shall (a) remain in full force
and effect until payment and satisfaction in full of all of the Guaranteed
Obligations; (b) be binding upon Guarantor and its successors and permitted
assigns; and (c) inure to the benefit of the Lenders and their respective
successors and assigns. All the rights and benefits granted by Guarantor to the
Collateral Agent and Lenders hereunder and other agreements and documents
delivered in connection therewith are deemed granted to both the Collateral
Agent and Lenders. Upon the payment in full of the Guaranteed Obligations, (i)
this Guaranty shall terminate and (ii) the Lenders will, upon Guarantor’s
request and at Guarantor’s expense, execute and deliver to Guarantor such
documents as Guarantor shall reasonably request to evidence such termination,
all without any representation, warranty or recourse whatsoever.

 

4.5           Captions. The captions of Paragraphs, Articles and Sections in
this Guaranty have been included for convenience of reference only, and shall
not define or limit the provisions hereof and have no legal or other
significance whatsoever.

 

 28 

 

 

4.6           Governing Law; Venue; Severability. This Guaranty shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts or choice of law. Any legal action or
proceeding against Guarantor with respect to this Guaranty may be brought in the
courts of the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Guaranty, Guarantor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Guarantor hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect. This Guaranty shall be deemed an unconditional obligation of Guarantor
for the payment of money and, without limitation to any other remedies of
Lenders, may be enforced against Guarantor by summary proceeding pursuant to New
York Civil Procedure Law and Rules Section 3213 or any similar rule or statute
in the jurisdiction where enforcement is sought. For purposes of such rule or
statute, any other document or agreement to which Lenders and Guarantor are
parties or which Guarantor delivered to Lenders, which may be convenient or
necessary to determine Lenders’ rights hereunder or Guarantor’s obligations to
Lenders are deemed a part of this Guaranty, whether or not such other document
or agreement was delivered together herewith or was executed apart from this
Guaranty. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. Guarantor irrevocably appoints Parent its true and lawful agent for service
of process upon whom all processes of law and notices may be served and given in
the manner described above; and such service and notice shall be deemed valid
personal service and notice upon Guarantor with the same force and validity as
if served upon Guarantor.

 

4.7           Satisfaction of Obligations. For all purposes of this Guaranty,
the payment in full of the Obligations shall be conclusively deemed to have
occurred when the Obligations have been paid pursuant to the terms of the Notes
and the Securities Purchase Agreements.

 

4.8           Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.

 

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

 29 

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty,
as of the date first written above.

 

“GUARANTOR”         By:             Its: President / Managing Member  

 

This Guaranty Agreement may be signed by facsimile signature and

delivered by confirmed facsimile transmission.

 

 30 

 

 

SCHEDULE A TO GUARANTY

 

PURCHASER AND ADDRESS   PURCHASE
PRICE and
NOTE PRINCIPAL   WARRANTS                                        

 

 31 

 

 

ANNEX B

to

SECURITY

AGREEMENT

 

THE COLLATERAL AGENT

 

1. Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex B is attached (the “Agreement”), by their
acceptance of the benefits of the Agreement, hereby designate Alpha Capital
Anstalt (“Collateral Agent”) as the Collateral Agent to act as specified herein
and in the Agreement. Each Secured Party shall be deemed irrevocably to
authorize the Collateral Agent to take such action on its behalf under the
provisions of the Agreement and any other Transaction Document (as such term is
defined in the Notes) and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Collateral Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. The Collateral Agent may perform any of its
duties hereunder by or through its agents or employees and delegate its duties
and responsibilities upon prior notice to the Secured Parties.

 

2. Nature of Duties. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement. Neither the
Collateral Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Agreement or hereunder or in connection herewith or
therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by its or their gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction. The duties of the
Collateral Agent shall be mechanical and administrative in nature; the
Collateral Agent shall not have by reason of the Agreement or any other
Transaction Document a fiduciary relationship in respect of any Debtor or any
Secured Party; and nothing in the Agreement or any other Transaction Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and therein.

 

3. Lack of Reliance on the Collateral Agent. Independently and without reliance
upon the Collateral Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Debtors,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Collateral Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Secured Party with any
credit, market or other information with respect thereto, whether coming into
its possession before any Obligations are incurred or at any time or times
thereafter. The Collateral Agent shall not be responsible to the Debtors or any
Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Notes or any of the other Transaction Documents.

 

 32 

 

 

4. Certain Rights of the Collateral Agent. The Collateral Agent shall have the
right to take any action with respect to the Collateral, on behalf of all of the
Secured Parties. To the extent practical, the Collateral Agent shall request
instructions from the Secured Parties with respect to any material act or action
(including failure to act) in connection with the Agreement or any other
Transaction Document, and shall be entitled to act or refrain from acting in
accordance with the instructions of Secured Parties holding a majority in
principal amount of Notes (based on then-outstanding principal amounts of Notes
at the time of any such determination); if such instructions are not provided
despite the Collateral Agent’s request therefor, the Collateral Agent shall be
entitled to refrain from such act or taking such action, and if such action is
taken, shall be entitled to appropriate indemnification from the Secured Parties
in respect of actions to be taken by the Collateral Agent; and the Collateral
Agent shall not incur liability to any person or entity by reason of so
refraining. Without limiting the foregoing, (a) no Secured Party shall have any
right of action whatsoever against the Collateral Agent as a result of the
Collateral Agent acting or refraining from acting hereunder in accordance with
the terms of the Agreement or any other Transaction Document, and the Debtors
shall have no right to question or challenge the authority of, or the
instructions given to, the Collateral Agent pursuant to the foregoing and (b)
the Collateral Agent shall not be required to take any action which the
Collateral Agent believes (i) could reasonably be expected to expose it to
personal liability or (ii) is contrary to this Agreement, the Transaction
Documents or applicable law.

 

5. Reliance. The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Debtors or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

 

6. Indemnification. To the extent that the Collateral Agent is not reimbursed
and indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Collateral Agent, in proportion to their initially
purchased respective principal amounts of Notes, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Collateral Agent in performing
its duties hereunder or under the Agreement or any other Transaction Document,
or in any way relating to or arising out of the Agreement or any other
Transaction Document except for those determined by a final judgment (not
subject to further appeal) of a court of competent jurisdiction to have resulted
solely from the Collateral Agent’s own gross negligence or willful misconduct.
Prior to taking any action hereunder as Collateral Agent, the Collateral Agent
may require each Secured Party to deposit with it sufficient sums as it
determines in good faith is necessary to protect the Collateral Agent for costs
and expenses associated with taking such action.

 

7. Resignation by the Collateral Agent. 

 

(a) The Collateral Agent may resign from the performance of all its functions
and duties under the Agreement and the other Transaction Documents at any time
by giving 5 days’ prior written notice (as provided in the Agreement) to the
Debtors and the Secured Parties. Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clauses (b) and (c)
below.

 



 33 

 

 

(b) Upon any such notice of resignation, the Secured Parties, acting by
a Majority in Interest, shall appoint a successor Collateral Agent hereunder.

 

(c) If a successor Collateral Agent shall not have been so appointed within said
5-day period, the Collateral Agent shall then appoint a successor Collateral
Agent who shall serve as Collateral Agent until such time, if any, as the
Secured Parties appoint a successor Collateral Agent as provided above. If a
successor Collateral Agent has not been appointed within such 5-day period, the
Collateral Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including, but not
limited to, extraordinary fees associated with the filing of interpleader and
expenses associated therewith, shall be payable by the Debtors on demand.

 

8. Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Collateral Agent (i) that it shall not, and shall not
attempt to, exercise any rights with respect to its security interest in the
Collateral, whether pursuant to any other agreement or otherwise (other than
pursuant to this Agreement), or take or institute any action against the
Collateral Agent or any of the other Secured Parties in respect of the
Collateral or its rights hereunder (other than any such action arising from the
breach of this Agreement) and (ii) that such Secured Party has no other rights
with respect to the Collateral other than as set forth in this Agreement and the
other Transaction Documents. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent and the
retiring Collateral Agent shall be discharged from its duties and obligations
under the Agreement.  After any retiring Collateral Agent’s resignation or
removal hereunder as Collateral Agent, the provisions of the Agreement including
this Annex B shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Collateral Agent.

 

 34 

 